im-/v
                               ELECTRONIC RECORD




COA#       11-12-00317-CR                        OFFENSE:        19.02



           Rickey Lavelle Taylor v.
STYLE:     The State of Texas                    COUNTY:         Ector

                      MODIFIED &
COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    244th District Court


DATE: 11/26/14                   Publish: NO     TC CASE #:      A-39,256




                        IN THE COURT OF CRIMINAL APPEALS



          Rickey Lavelle Taylor v.
style:    The State of Texas                          cca#:      PD-1648-14
         ?f{G SB.                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         KZfdteb                                      JUDGE:

DATE:     pdzzlMtf                                    SIGNED:                           PC:

JUDGE:     (l^UAMsAri^                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING INCCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD